PER CURIAM.
The plaintiff in an action against, inter alia, a state agency and state officers acting in their official capacities seeks review of an order transferring the entire cause1 to Leon County pursuant to the governmental defendants’ venue privilege to be sued in the county of their headquarters. The only contention presented on appeal2 is that the “sword wielder” exception to that doctrine applies to this case. We do not agree. Carlife v. Game and Fresh Water Fish Commission, 354 So.2d 362, 365 (Fla.1977).
Affirmed.

. See Schultz v. Brevard County, 431 So.2d 187 (Fla. 5th DCA 1983).


. Because the appellant does not invoke or cite Medina v. Florida Department of Transportation, 426 So.2d 1172 (Fla. 3d DCA 1983); compare Lake County v. Friedel, 387 So.2d 514 (Fla. 5th DCA 1980), we do not discuss the applicability of that decision.